UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Semiannual Report to Shareholders DWS Mid Cap Growth Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Average Annual Total Returns as of 3/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 24.70% 33.60% 4.38% 1.31% 4.74% Class B 24.17% 32.43% 3.51% 0.48% 3.89% Class C 24.24% 32.61% 3.53% 0.50% 3.90% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 17.53% 25.92% 2.34% 0.11% 4.12% Class B (max 4.00% CDSC) 20.17% 29.43% 2.88% 0.31% 3.89% Class C (max 1.00% CDSC) 23.24% 32.61% 3.53% 0.50% 3.90% No Sales Charges Class S 24.96% 34.10% 4.62% 1.56% 4.90% Institutional Class 24.91% 34.30% 4.79% 1.64% 5.05% Russell Midcap® Growth Index+ 22.97% 26.60% 7.63% 4.93% 6.94% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.40%, 2.37%, 2.18%, 1.09% and 1.09% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 28, 2002 and for Class S shares for the periods prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Mid Cap Growth Fund — Class A [] Russell Midcap Growth Index+ Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell Midcap® Growth Index is an unmanaged index that measures the performance of those Russell Midcap companies with higher price-to-book ratios and higher forecasted growth values. The stocks are also members of the Russell 1000® Growth Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/11 $ 9/30/10 $ Distribution Information: Six Months as of 3/31/11: Income Dividends $ Lipper Rankings — Mid-Cap Growth Funds Category as of 3/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 66 of 16 3-Year of 77 5-Year of 88 Class B 1-Year 86 of 21 3-Year of 83 5-Year of 92 Class C 1-Year 83 of 20 3-Year of 82 5-Year of 92 Class S 1-Year 51 of 13 3-Year of 76 5-Year of 85 Institutional Class 1-Year 49 of 12 3-Year of 74 5-Year of 84 10-Year of 70 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Mid Cap Growth Fund 1.33% 2.19% 2.12% 1.03% 1.01% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 3/31/11 9/30/10 Common Stocks 97% 97% Cash Equivalents 3% 3% 100% 100% Sector Diversification (As a % of Common Stocks) 3/31/11 9/30/10 Information Technology 22% 23% Consumer Discretionary 18% 18% Health Care 14% 16% Industrials 13% 13% Energy 11% 11% Financials 9% 7% Materials 6% 5% Consumer Staples 5% 4% Telecommunication Services 2% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at March 31, 2011 (15.6% of Net Assets) 1. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel 1.9% 2. SXC Health Solutions Corp. Provides pharmacy and health care services 1.7% 3. Herbalife Ltd. Sells weight management, nutritional supplement and personal care products 1.7% 4. Questcor Pharmaceuticals, Inc. A biopharmaceutical company 1.6% 5. BorgWarner, Inc. Supplies engineered systems and components 1.6% 6. Darden Restaurants, Inc. Operator of restaurant services 1.5% 7. Panera Bread Co. Owns and franchises bakery cafes 1.4% 8. Salesforce.com, Inc. Provides software on demand 1.4% 9. Children's Place Retail Stores, Inc. Operator of apparel and accessories for newborn to 12-year-old children 1.4% 10. Tiffany & Co. Operator of jewelry and gift stores 1.4% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of March 31, 2011 (Unaudited) Shares Value ($) Common Stocks 97.5% Consumer Discretionary 17.6% Auto Components 2.6% BorgWarner, Inc.* (a) Gentex Corp. (a) Hotels Restaurants & Leisure 3.0% Darden Restaurants, Inc. Panera Bread Co. "A"* (a) Household Durables 1.1% Jarden Corp. (a) Internet & Catalog Retail 1.2% Priceline.com, Inc.* (a) Specialty Retail 6.6% Advance Auto Parts, Inc. (a) Children's Place Retail Stores, Inc.* (a) Guess?, Inc. (a) Tiffany & Co. (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 3.1% Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* Consumer Staples 5.1% Food Products 2.3% Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Household Products 1.2% Church & Dwight Co., Inc. (a) Personal Products 1.6% Herbalife Ltd. Energy 11.1% Energy Equipment & Services 7.4% Cameron International Corp.* (a) Complete Production Services, Inc.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* FMC Technologies, Inc.* (a) McDermott International, Inc.* National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 3.7% Concho Resources, Inc.* (a) Pioneer Natural Resources Co. Ultra Petroleum Corp.* (a) Whiting Petroleum Corp.* (a) Financials 8.8% Capital Markets 4.9% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Jefferies Group, Inc. (a) Lazard Ltd. "A" (a) Och-Ziff Capital Management Group "A" (Limited Partnership) (a) TD Ameritrade Holding Corp. (a) Commercial Banks 1.7% Huntington Bancshares, Inc. (a) Prosperity Bancshares, Inc. (a) Zions Bancorp. (a) Diversified Financial Services 1.4% Portfolio Recovery Associates, Inc.* (a) Insurance 0.8% W.R. Berkley Corp. (a) Health Care 13.6% Biotechnology 1.4% Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.0% Kinetic Concepts, Inc.* (a) Thoratec Corp.* Health Care Providers & Services 4.1% AmerisourceBergen Corp. (a) Centene Corp.* (a) Fresenius Medical Care AG & Co. KGaA (ADR) (a) Laboratory Corp. of America Holdings* (a) Health Care Technology 2.2% Cerner Corp.* (a) SXC Health Solutions Corp.* Life Sciences Tools & Services 1.4% Life Technologies Corp.* QIAGEN NV* (a) Pharmaceuticals 2.5% Hospira, Inc.* Questcor Pharmaceuticals, Inc.* (a) Industrials 12.8% Aerospace & Defense 1.1% BE Aerospace, Inc.* Commercial Services & Supplies 1.0% Stericycle, Inc.* (a) Electrical Equipment 2.6% Babcock & Wilcox Co.* General Cable Corp.* (a) Thomas & Betts Corp.* Machinery 5.9% Flowserve Corp. Gardner Denver, Inc. (a) Joy Global, Inc. (a) Terex Corp.* (a) Timken Co. Professional Services 1.0% Robert Half International, Inc. (a) Road & Rail 1.2% Kansas City Southern* Information Technology 21.0% Communications Equipment 3.1% F5 Networks, Inc.* Harris Corp. (a) Juniper Networks, Inc.* (a) Polycom, Inc.* (a) Computers & Peripherals 1.9% NetApp, Inc.* (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 0.8% Itron, Inc.* (a) Internet Software & Services 0.9% Equinix, Inc.* (a) IT Services 2.0% Cognizant Technology Solutions Corp. "A"* (a) Syntel, Inc. Semiconductors & Semiconductor Equipment 6.0% Analog Devices, Inc. (a) ARM Holdings PLC (ADR) (a) ASML Holding NV* Cavium Networks, Inc.* (a) First Solar, Inc.* (a) Marvell Technology Group Ltd.* Micron Technology, Inc.* (a) Netlogic Microsystems, Inc.* Novellus Systems, Inc.* Software 6.3% BMC Software, Inc.* Check Point Software Technologies Ltd.* (a) Concur Technologies, Inc.* (a) MICROS Systems, Inc.* Red Hat, Inc.* (a) Rovi Corp.* (a) Salesforce.com, Inc.* (a) Materials 5.5% Chemicals 1.5% Scotts Miracle-Gro Co. "A" Solutia, Inc.* Containers & Packaging 0.7% Crown Holdings, Inc.* (a) Metals & Mining 2.6% Cliffs Natural Resources, Inc. Molycorp, Inc.* (a) Thompson Creek Metals Co., Inc.* Paper & Forest Products 0.7% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 2.0% Wireless Telecommunication Services American Tower Corp. "A"* MetroPCS Communications, Inc.* Total Common Stocks (Cost $287,179,059) Securities Lending Collateral 46.7% Daily Assets Fund Institutional, 0.22% (b) (c) (Cost $198,059,905) Cash Equivalents 2.8% Central Cash Management Fund, 0.17% (b) (Cost $11,994,396) % of Net Assets Value ($) Total Investment Portfolio (Cost $497,233,360)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $500,823,622. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $122,450,133. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $128,440,162 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,990,029. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2011 amounted to $194,071,427, which is 45.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
